                                           Case 4:21-cv-04172-DMR Document 19 Filed 08/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JEFFREY M. JONES, et al.,                         Case No. 21-cv-04172-DMR
                                   8                    Plaintiffs,
                                                                                             ORDER TO SHOW CAUSE WHY THIS
                                   9              v.                                         MATTER SHOULD NOT BE STAYED
                                  10       STATE FARM GENERAL INSURANCE
                                           COMPANY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           The court has reviewed the parties’ briefing on Defendant State Farm General Insurance

                                  14   Company’s (“State Farm”) motion to dismiss the complaint filed by Plaintiffs Jeffrey M. Jones

                                  15   and Shannon B. Jones, Trustees of the Jeffrey & Shannon Jones Trust. [Docket Nos. 12, 15, 16.]

                                  16   In connection with its motion, State Farm asks the court to take judicial notice of records related to

                                  17   a lawsuit pending in Contra Costa County Superior Court that the same Plaintiffs filed in 2017

                                  18   against State Farm’s insureds, Tzen-Wen Guo and Bihwan Lin, Case No. C 17-01167 (the “state

                                  19   court action”).1 [Docket Nos. 12-1, 12-2.] In the state court action, filed four years ago, Plaintiffs

                                  20   allege that the defendants, who are neighboring landowners, bear responsibility for damage caused

                                  21   to Plaintiffs’ property based on the movement of earth from the defendants’ land onto Plaintiffs’

                                  22   land. The state court action contains claims and remedies that are identical or nearly identical to

                                  23   those alleged here. The major difference between the actions is that in this court, Plaintiffs sue the

                                  24   insurer of the neighbors rather than the neighbors themselves. This raises the court’s concern that

                                  25   the federal lawsuit will be duplicative of the state court action in many ways, will unnecessarily

                                  26
                                  27   1
                                         Federal courts may “take notice of proceedings in other courts, both within and without the
                                  28   federal judicial system, if those proceedings have a direct relation to the matters at issue.” U.S. ex
                                       rel Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
                                          Case 4:21-cv-04172-DMR Document 19 Filed 08/10/21 Page 2 of 2




                                   1   eat up party and court resources, and may result in conflicting rulings and resultant confusion.

                                   2          Pursuant to the court’s power “to control the disposition of the causes on its docket with

                                   3   economy of time and effort for itself, for counsel, and for litigants,” Landis v. N. Am. Co., 299

                                   4   U.S. 248, 254 (1936), a court may “enter a stay of an action before it, pending resolution of

                                   5   independent proceedings which bear upon the case.” Leyva v. Certified Grocers of Cal., Ltd., 593

                                   6   F.2d 857, 863 (9th Cir. 1979). “This rule applies whether the separate proceedings are judicial,

                                   7   administrative, or arbitral in character, and does not require that the issues in such proceedings are

                                   8   necessarily controlling of the action before the court.” Id. at 863-64. In deciding whether to issue

                                   9   a Landis stay, courts consider three factors: (1) “the possible damage which may result from the

                                  10   granting of a stay”; (2) “the hardship or inequity which a party may suffer in being required to go

                                  11   forward”; and (3) “the orderly course of justice measured in terms of the simplifying or

                                  12   complicating of issues, proof, and questions of law which could be expected to result from a stay.”
Northern District of California
 United States District Court




                                  13   CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Whether to enter a stay pursuant to a

                                  14   court’s inherent powers is a matter entrusted to the court’s discretion. See Landis, 299 U.S. at 254

                                  15   (“[h]ow this can best be done calls for the exercise of judgment, which must weigh competing

                                  16   interests and maintain an even balance.”).

                                  17          Given the strong similarities between this action and the state court action, including the

                                  18   fact that Plaintiffs seek to recover damages based on the same alleged misconduct in both cases, it

                                  19   appears that a stay of this litigation would promote “the orderly course of justice.” See CMAX,

                                  20   300 F.2d at 268. Accordingly, by no later than August 25, 2021, Plaintiffs shall show cause in

                                  21   writing why the court should not impose a Landis stay pending the outcome of the state court

                                  22   action. Plaintiffs’ response may not exceed three pages. State Farm may file a response to

                                  23   Plaintiffs’ submission that does not exceed three pages by no later than September 1, 2021.
                                                                                                                       ISTRIC
                                                                                                                  TES D      TC
                                  24          IT IS SO ORDERED.
                                                                                                                TA
                                                                                                                                      O
                                                                                                            S




                                                                                                                                       U
                                                                                                          ED




                                  25   Dated: August 10, 2021
                                                                                                                                        RT




                                                                                                                         ED
                                                                                                                   ORDER
                                                                                                      UNIT




                                                                                                           I S S O
                                  26                                                                    IT
                                                                                         ______________________________________
                                                                                                                                              R NIA




                                                                                                        Donna M. Ryu
                                                                                                                         M. Ryu
                                  27
                                                                                                       NO




                                                                                                United States Magistrate
                                                                                                                   onna Judge
                                                                                                                Judge D
                                                                                                                                              FO
                                                                                                        RT




                                  28
                                                                                                                                          LI




                                                                                                               ER
                                                                                                          H




                                                                                                                                      A




                                                                                                                    N                     C
                                                                                         2                                            F
                                                                                                                        D IS T IC T O
                                                                                                                              R
